Citation Nr: 1026624	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  09-02 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from August 1944 to May 1947.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2007 rating decision in which the RO denied entitlement 
to a TDIU.  In October 2007, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
November 2008, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in December 
2008.

In his substantive appeal, the Veteran requested a Board  hearing 
before a Veterans Law Judge in Washington, DC.  However, a June 
2010 Report of Contact reflects that the Veteran's wife informed 
VA that the Veteran was physically and financially unable to 
attend a hearing in Washington, DC.  The Board accepts this 
notification as a withdrawal of the Board's he Veteran's hearing 
request.

In June 2010, the Vice Chairman of the Board granted the motion 
of the Veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2009).

For the reasons expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for a TDIU is warranted.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2009).

In this case, the Veteran has been granted service connection for 
bilateral hearing loss (rated as 80 percent disabling), and 
tinnitus (rated as 10 percent disabling).  The combined rating is 
80 percent  Thus, the Veteran meets the minimum percentage 
requirements, set forth in 38 C.F.R. § 4.16(a), for consideration 
of a schedular TDIU.   However, the remaining question is whether 
the Veteran's service-connected disabilities, in fact, render him 
unemployable.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry is "whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the Veteran's education, 
special training, and previous work experience, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19;  see also Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

In June 2006, the Veteran underwent VA examination.  Following 
evaluation, the examiner concluded that the Veteran had multiple 
medical problems and was unemployable and disabled.  However, it 
is clear from the examination report that the examiner also 
considered nonservice-connected disabilities in rendering this 
opinion.  Therefore, it is not adequate for the purpose of 
adjudicating the Veteran's claim.

Under these circumstances, the Board finds that the RO should 
arrange for the Veteran to undergo VA Ear, Nose and Throat (ENT) 
examination, by an appropriate physician, to obtain a medical 
opinion as to whether he is rendered unemployable solely as a 
result of his service-connected disabilities.  The examiner 
should clearly opine whether the Veteran's service-connected 
disabilities, either individually or in concert, render him 
unable to obtain or retain substantially gainful employment.

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in a 
denial of the claim for a TDIU (which is considered a claim for 
increase).  See 38 C.F.R. § 3.655(b) (2009).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report to the scheduled 
examination, the RO must obtain and associate with the claims 
file copies of any notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for further examination, the RO should ensure 
that all due process requirements are met, and that the record 
before the examiner is complete.

In a July 2010 written statement, the Veteran's representative 
indicated that  an updated VA Form 21-8940 (Veteran's Application 
for Increased Compensation Based on Unemployability) had been 
submitted to the RO in June 2010.  This submission included 
information that was not contained on the previously submitted 
form, received in April 2006.  Therefore, on remand, this form 
should be associated with the claims file.  If the form cannot be 
located, the Veteran and his representative should be so 
notified, as requested by the Veteran's representative in the 
July 2010 written statement.

Also, while the matter is on remand, the RO should give the 
Veteran another opportunity to provide additional information 
and/or evidence pertinent to the claim on appeal.  The RO'S 
letter to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending 
the relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should associate with the claims 
file the updated VA Form 21-8940, which the 
Veteran's representative indicated was 
submitted to the RO in June 2010.  If this VA 
Form 21-8940 cannot be located, the RO should 
inform the Veteran and his representative and 
give them the opportunity to submit an 
additional VA Form 21-8940.

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
ENT examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of the REMAND, must be made available to 
the physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

The physician should render an opinion, based 
upon review of the record and consistent with 
sound medical principles, as to whether-
without regard to the Veteran's age or the 
impact of nonservice-connected disabilities-
it is at  least as likely as not (i.e., 
there is a 50 percent or greater probability) 
that the Veteran's service-connected 
bilateral hearing loss and tinnitus,  either 
individually or in concert, render him unable 
to obtain or retain substantially gainful 
employment.

In rendering the requested opinion, the 
physician should specifically consider and 
discuss the Veteran's contentions contained 
in his October 2007 and December 2008 written 
statements.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal.  If the 
Veteran fails, without good cause, to report 
to the scheduled examination, in adjudicating 
the claim, the RO should apply the provisions 
of 38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the claim 
for a TDIU in light of pertinent evidence (to 
particularly include all that added to the 
record since the RO's last adjudication of 
the claim) and legal authority.

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  The RO is reminded that 
this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

